Plaintiff was injured when he fell through a glass skylight while in the course of performing air conditioning insulation work on the fifth floor of the subject building. HMS was hired to install the air conditioning units in the building and although HMS subcontracted the duct work to plaintiffs employer, there are no triable issues as to whether it was a contractor under Labor Law § 240 (1), with the nondelegable liability for injuries arising within the scope of the contracted work, including those suffered by plaintiff (see Russin v Louis N. Picciano & Son, 54 NY2d 311, 317-318 [1981]). Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ. [See 14 Misc 3d 317.]